Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application contains claims directed to the following patentably distinct species:
1.	Embodiment of figures 2-3, which includes insulating film 158 provided over the pixel electrode 221, and wherein in capacitor 205, the insulating film 132 under pixel electrode 221 contacts substrate 102, and is thus distinct from species 2-5.
2.	Embodiment of figures 4-5, which does not include insulating film 158 over the pixel electrode 221, and is thus distinct from species 1 and 3-5.
3.	Embodiment of figure 9, wherein in capacitor 245, the insulating film 132 under pixel electrode 221 does not contact substrate 102, and is thus distinct from species 1-2 and 4-5.
4.	Embodiment of figure 10, wherein semiconductor film 111 directly contacting capacitor line 115 and is thus distinct from species 1-3 and 5. 
5.	Embodiment of figure 13, wherein the capacitor line is located between adjacent two pixels, and is thus distinct from species 1-3 and 5.



The above species are independent and distinct and are mutually exclusive from each other because said species have mutual exclusive characteristics for the reasons provided above.  In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, none is generic.
There is a search and/or examination of serious burden for the patentably distinct species as set forth above because at least the reason wherein the species or groupings of the patentably indistinct species have acquired a separate classification, or separate status in the art due to their recognized divergent subject matter, or a different field of search as defined in MPEP § 808.02.
In this case, each invention has formed a separate subject for inventive effort by recognizing a separate inventive effort by inventors, and/or it is necessary to search for one of the inventions in a manner that is not likely to result in finding art pertinent to the other invention(s) by e.g. employing different search queries.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any 
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to ORI NADAV whose telephone number is 571-272-1660.  The examiner can normally be reached between the hours of 7 AM to 4 PM (Eastern Standard Time) Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





O.N.								/ORI NADAV/
5/4/2021				     	  	      PRIMARY EXAMINER
							TECHNOLOGY CENTER 2800